Citation Nr: 0405033	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  02-07 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for subarachnoid 
hemorrhage, secondary to ruptured internal carotid artery-
anterior choroidal aneurysm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from May 1985 to September 
1993.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision that 
denied the benefits sought on appeal.

In June 2003, a hearing was held before a Decision Review 
Officer at the RO.  A transcript of the hearing is of record.

For the reasons expressed below, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action on her part is required.


REMAND

In correspondence received in October 2003, the appellant 
indicated her desire for a hearing before a Veterans Law 
Judge in Washington, DC.  Such a hearing was scheduled for 
February 13, 2004.  On February 13, 2004, the appellant 
informed the Board that she would not be able to attend the 
scheduled Board hearing due to a death in her family.  The 
appellant also requested that her hearing be rescheduled as a 
hearing before a Veterans Law Judge at the RO (Travel Board 
hearing).  

On the basis of the foregoing, and notwithstanding the 
limiting provisions of 38 C.F.R. § 20.702(d), there appears 
to be good cause for the appellant's failure to appear for a 
hearing in February 2004.  While she has withdrawn a request 
for a Board hearing in Washington, DC, she has requested, 
instead a Travel Board hearing.  Hence, that hearing must be 
scheduled. 

Accordingly, and to ensure that all due process requirements 
are met, these matters are hereby REMANDED to the RO for the 
following:

The RO should schedule the appellant for 
a Travel Board in accordance with 
applicable procedures for scheduling such 
hearings.  The appellant and her 
representative should be notified of the 
time and place to report.  If the 
appellant desires to withdraw her hearing 
request, she should do so, in writing, 
with the RO.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




